DETAILED ACTION

This office action is in response to the remarks and amendments filed on 11/17/20.  Claims 1-2 and 4-21 are pending.  Claims 1-2 and 4-21 are rejected.  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Objections

Claim 18 is objected to because of the following informalities:  the claim recites “such the string extends through”, Examiner suggests --- such that the string extends through ---.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14-15 are  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  Claim 14 recites “wherein the first clip is separately adjustable from the first clip.”  It is unclear what is meant by this claim limitation.  For purposes of examination this has been interpreted as --- wherein the first clip is separately adjustable from the second clip ---.  Appropriate correction is required. 


In view of the above rejections the respective claims are rejected as best understood on prior art as follows:


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0366361 to Lee in view of US Patent Application Publication 2019/0008294 to Marshall.
Claim 1.  A pillow comprising: a flexible casing defining a first end, a second end opposite the first end (Lee, Fig. 1 teaches a pillow with a casing having two ends; left and right as seen in the figure; the “first end” is considered to be the left side of the pillow in Fig. 1; the “second end” is considered to be the right side of the pillow in Fig. 1), and an enclosed interior cavity (Lee teaches an interior cavity; see at least paragraph [0022]) between the first end and the second end, the flexible casing defining a string aperture through the second end of the wherein the fill extends around a portion of the string located in the enclosed interior cavity such that the string extends through the fill (Lee teaches string #15 being secured to the casing at #21 in Fig. 1 and exiting the casing at #18 in Fig. 1, which is still on the right side, or the same “end” of the pillow; however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to change the location of the aperture to be located on the “first end” of the pillow of Lee, which is shown on the left side of Fig. 1, since doing so would have been simply an obvious rearrangement of parts and it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70; additionally, Lee, paragraph [0038] teaches that various modifications are anticipated and are within the scope of the invention; furthermore, Marshall teaches a similar pillow that includes a drawstring, as seen in Marshall, Fig. 4, and further teaches in at least the abstract, “a drawstring for adjusting and fixing the volume of the interior cavity…and, thus, the firmness of the adjustable pillow,” therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus of Lee, such that the string #15 attaches to the inside of the case on the left side, or “first end,” of the pillow, rather than at location #21 on the right side or “second end” since doing so would have been an obvious matter of design choice in order to provide for the firmness of the pillow of Lee to be adjusted as is taught by Marshall); a clip (Lee, Fig. 1, #18) selectively secured to the string adjacent the string aperture, wherein the clip is movable along the string 
Claim 2.  The pillow of claim 1, wherein the string is statically secured [[near]] at the first end of the flexible casing within the enclosed interior cavity of the pillow (Lee, paragraph [0023] teaches that the string is sewn into the seam that attaches the upper and lower portions of the casing).
Claim 3.  The pillow of claim 1, wherein the fill extends around a portion of the string located in the interior cavity such the string extends through the fill (in the proposed combination of Lee and Marshall, the string extends from the first end to the second end, which inherently passes through the fill; see Marshall Fig. 4).
Claim 5.  The pillow of claim 1, wherein the string is only coupled to the flexible casing at a first end of the string secured near the first end of the flexible casing (Lee, paragraph [0023] teaches that the string is sewn into the seam that attaches the upper and lower portions of the casing).
Claim 6.  The pillow of claim 1, wherein the string is linearly movably through the string aperture in the second end of the flexible casing (Lee teaches the use of an opening #29 and a cord lock #18 as seen in Fig. 4).
Claim 7.  The pillow of claim 1, wherein the flexible casing is formed by a first panel and a second panel secured to one another adjacent perimeters thereof to define the enclosed
Claim 8.  The pillow of claim 7, wherein the first panel and the second panel are separate pieces of fabric (Lee teaches, in paragraph [0009], “top and bottom fabric layers of the outer covering”).
Claim 9.  The pillow of claim 7, wherein the string aperture is formed along a seam securing the first panel to the second panel (string aperture is seen in Lee, Figs. 3-4 at #’s 26 and 29).
Claim 10.  The pillow of claim 7, wherein the string is statically secured [[near]] to the first end of the flexible casing within a first seam coupling the first panel to the second panel (Lee, paragraph [0023] teaches that the string is sewn into the seam that attaches the upper and lower portions of the casing).
Claim 11.  The pillow of claim 10, wherein the string aperture is formed along a second seam securing the first panel to the second panel, and the second seam is positioned on an opposite side of the enclosed interior cavity as compared to the first seam (Lee teaches a seam attaching the top and bottom layers of the cover in at least paragraph [0033]).
Claim 12.  The pillow of claim 1, wherein latching the clip at different positions along the string changes a length of the flexible casing and changes compression of the fill (Lee, Fig. 3, #18 teaches a cord lock that provides the claimed configurations).
Claim 13.  The pillow of claim 1, wherein the string only contacts the flexible casing where the string is secured to the first end of the flexible casing and where the string extends through the string aperture leaving external surfaces of the first panel and the second panel substantially uninterrupted by the string (in the proposed combination of Lee and Marshall, the string extends from the first end to the second end, which inherently passes through the middle of the pillow, see Marshall Fig. 4; and furthermore the outer cover is inherently uninterrupted by the string).
Claim 14.  The pillow of claim 1, wherein the string is a first string, the string aperture is a first string aperture, the clip is a first clip, the flexible casing further defines a second string 
Claim 15.  The pillow of claim 14, wherein: the flexible casing is formed by a first panel and a second panel secured to one another adjacent perimeters thereof to define the enclosed interior cavity between the first panel and the second panel, the first string and the second string are each statically secured near the first end of the flexible casing (Lee, paragraph [0023] teaches that the strings are sewn into the seam that attaches the upper and lower portions of the casing) at spaced apart locations (locations of strings are seen in Lee, Fig. 1) within a first end seam coupling the first panel to the second panel, and the first string aperture and the second string aperture are formed in a second end seam coupling the first panel to the second panel, the first end seam being opposite the second end seam (in the proposed combination of Lee and Marshall, the strings extend from the left side to the right side of the pillow Lee as seen in Fig. 1, and as discussed above with respect to claim 1).
Claim 16.  A pillow comprising: a flexible casing defining a first end, a second end opposite the first end (Lee, Fig. 1 teaches a pillow with a casing having two ends; left and right as seen in the figure; the “first end” is considered to be the left side of the pillow in Fig. 1; the “second end” is considered to be the right side of the pillow in Fig. 1), and an enclosed interior cavity (Lee teaches an interior cavity; see at least paragraph [0022]) between the first end and the second end, the flexible casing defining at least one string aperture (the string, #15, of Lee exits the casing at an aperture seen at #18 in Fig. 1) through the second end of the flexible wherein a length of the string extending from the first end of the flexible casing to the at least one string aperture is surrounded by the fill. (Lee teaches string #15 being secured to the casing at #21 in Fig. 1 and exiting the casing at #18 in Fig. 1, which is still on the right side, or the same “end” of the pillow; however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to change the location of the aperture to be located on the “first end” of the pillow of Lee, which is shown on the left side of Fig. 1, since doing so would have been simply an obvious rearrangement of parts and it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70; additionally, Lee, paragraph [0038] teaches that various modifications are anticipated and are within the scope of the invention; furthermore, Marshall teaches a similar pillow that includes a drawstring, as seen in Marshall, Fig. 4, and further teaches in at least the abstract, “a drawstring for adjusting and fixing the volume of the interior cavity…and, thus, the firmness of the adjustable pillow,” therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus of Lee, such that the string #15 attaches to the inside of the case on the left side, or “first end,” of the pillow, rather than at location #21 on the right side or “second end” since doing so would have been an obvious matter of design choice in order to provide for the firmness of the pillow of Lee to be adjusted as is taught by Marshall), a clip (Lee, Fig. 1, #18) selectively secured to the string adjacent the string aperture, wherein the clip is movable along the string and selectively latched at various positions along 
Claim 17.  The pillow of claim 16, wherein the string is selectively securable at different locations along the length of the string adjacent the string aperture to adjust the pillow from a first state to a second state, wherein in the second state the overall length of the flexible casing is smaller and the fill is compressed more than in the first state (Lee, Fig. 3, #18 teaches a cord lock that provides the claimed configurations).
Claim 18.  The pillow of claim 16, wherein the fill extends directly around a portion of the string located in the enclosed interior cavity such the string extends through the fill and is spaced from the flexible casing other than where the string is statically secured near the first end of the flexible casing and adjacent the string aperture (in the proposed combination of Lee and Marshall, the string extends from the first end to the second end, which inherently passes through the fill; see Marshall Fig. 4).
Claim 19.  The pillow of claim 16, wherein the flexible casing is formed by a first panel and a second panel secured to one another adjacent perimeters thereof to define the enclosed interior cavity between the first panel and the second panel, and the string aperture is formed along a first seam securing the first panel to the second panel (Lee teaches an aperture #18, #19, or #20, in Fig. 1).
Claim 20.  The pillow of claim 19, wherein the string is statically secured near the first end of the flexible casing within a second seam coupling the first panel to the second panel, and the second seam is positioned on an opposite side of the enclosed 
Claim 21.  The pillow of claim 1, wherein: the string is secured in a seam at the first end of the flexible casing (Lee, Fig. 1, the string is seen to be in an exterior perimeter seam of the pillow), and the string extends from the seam, directly through and surrounded on all sides by the fill, to the string aperture in the second end of the flexible casing (in the proposed combination of Lee and Marshall, the drawstring is surrounded on all sides by the fill, see Marshall Fig. 4)



Response to Applicant's remarks and amendments

Regarding rejections under 35 USC 112, second paragraph, Applicant’s remarks indicated that the claim has been amended, however the claim set provided does not included the amendment. 
With respect to claim 1, Applicant argues on pages 8-10 of Applicant’s remarks that in the cited art of Lee and Hamilton, the drawstring does not pass directly though the enclosed interior cavity, and is therefore not extending through the fill itself.  While this may or may not be true, prior rejections in view of Lee and Hamilton have been withdrawn, and new rejections in view of Lee and Marshall have been entered as necessitated by Applicant’s amendments.
	



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673